

117 HR 2957 IH: Take Unsafe Limos Off the Road Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2957IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Tonko (for himself, Mr. Delgado, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Transportation to award grants to States that have enacted and are enforcing certain laws with respect to stretch limousines, and for other purposes.1.Short titleThis Act may be cited as the Take Unsafe Limos Off the Road Act.2.Grant program for safety of stretch limousines(a)In generalChapter 311 of title 49, United States Code, is amended by adding at the end the following:31162.Grant program for safety of stretch limousines(a)In generalThe Secretary of Transportation shall make a grant, in accordance with this section, to any State that has enacted and is enforcing a law that requires the impoundment or immobilization of a stretch limousine if such limousine is found to have an eligible defect upon inspection.(b)EligibilityA State is eligible for a grant under this section for a fiscal year if such State has enacted and is enforcing a law described in subsection (a) on October 1 of such fiscal year.(c)Grants(1)In generalBeginning on October 1 of the first fiscal year beginning after the date of enactment of this section, the Secretary shall apportion funds appropriated to carry out this section to each State that has enacted and is enforcing a law described in subsection (a) in an amount determined by—(A)subtracting all amounts provided to States pursuant to paragraph (2) from $5,000,000; and(B)dividing the amount described in subparagraph (A) by the number of States eligible for a grant for such fiscal year.(2)Increase of amountsBeginning on October 1 of the first fiscal year beginning after the date of enactment of this section, a State is eligible for an additional $50,000 if the State has enacted and is enforcing a law or regulation that requires—(A)any safety inspection of a stretch limousine to be conducted at a designated site controlled by the State; and(B)the inspection described in subparagraph (A) to be conducted by employees trained in the inspection of stretch limousines. (d)Uses of fundsA State receiving a grant under this section may use such funds—(1)for the impoundment or immobilization of a stretch limousine;(2)for the establishment and operating expenses of designated stretch limousine safety inspection sites; or(3)to train employees in the inspection of stretch limousines. (e)DefinitionsAs used in this section:(1)Eligible defectThe term eligible defect means any defect that would cause a motor vehicle to fail a commercial motor vehicle safety inspection.(2)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101 of title 49, United States Code. (3)Stretch limousineThe term stretch limousine means a new or used passenger motor vehicle that has been modified, altered, or extended in a manner that increases the overall wheelbase of the vehicle, exceeding the original equipment manufacturer’s wheelbase dimension for the base model and year of the vehicle, in any amount sufficient to accommodate additional passengers with a seating capacity of not fewer than 9 passengers including the driver.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 through 2025..(b)Clerical amendmentThe analysis for chapter 311 of title 49 is amended by adding at the end the following:31162. Grant program for safety of stretch limousines. .